Citation Nr: 0801096	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a prostate 
disorder.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for a bilateral knee 
disorder.  

5.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1964 to 
February 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  

The Board notes that in a July 2005 rating decision, the 
agency of original jurisdiction (AOJ) established service 
connection for a bilateral hearing loss disability, tinnitus, 
residuals of a puncture wound of the left flank, genital 
herpes, and a post-operative pilonidal cystectomy scar.  This 
represents a full grant of the benefits sought in regard to 
those issues.  

The issues in regard to service connection for a back 
disorder and hemorrhoids are being remanded and are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  A prostate disorder is not shown.  

3.  A chronic disability of the right or left knee was not 
manifest in service and is not attributable to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

2.  A chronic prostate disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2007).

3.  A chronic bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of  
letters sent to the appellant in October 2003, December 2003, 
and February 2004 that fully addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In addition, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting the 
appellant in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA examinations are of record in regard to a 
prostate disorder, and a right knee disorder.  An examination 
in regard to the left knee is not required in this case as 
there is no in-service evidence of a left knee injury or 
disease and no competent post-service evidence that a left 
knee disorder is related to service.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The appellant has submitted private treatment 
records.  The appellant was afforded a VA medical examination 
in June 2005 and a VA psychiatric examination in February 
2006.  No examination in regard to the left knee was required 
as there is no competent or contemporaneous evidence of in-
service left knee injury or disease and no competent, 
nonspeculative evidence that any left knee disorder may be 
related to service.  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that in the original claim, filed 
in September 2003 on a VA Form 21-526, the appellant stated 
that he entered active service for the first time in March 
1964.  While the April 2004 rating decision notes service 
from January 1963, the service department, in February 2004, 
verified active service from March 1964 to February 1977.  

I.  PTSD

The appellant is seeking service connection for PTSD.  

The Board notes that the evidence establishes that the 
appellant does not have a diagnosis of PTSD.  For VA 
compensation purposes, a diagnosis of PTSD must conform to 
the criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV).  The Board notes that in his November 2003 
statement in support of the claim, the appellant stated that 
while he underwent much stress during service, he did not 
know if he had PTSD.  (pg. 13).  Significantly, the February 
2006 VA examiner specifically stated that while the appellant 
evidenced some symptoms of PTSD, to include nightmares and 
sleep disturbance, he did not meet all of the criteria for a 
diagnosis of PTSD.  The examiner noted that following his 
acute recovery from the documented in-service stressor of 
having been involved and injured in a motor vehicle accident 
in 1972, he had positive performance ratings from 1973 
through 1975, until the alleged incidents from late 1976, 
which ultimately resulted in declined job ratings and 
subsequent separation from service.  The Board finds the 
February 2006 VA opinion to be the most probative evidence.  
In that regard, the Board notes that the examiner reviewed 
the claims file and provided a complete rationale for the 
opinion.  The absence of a diagnosis of PTSD that conforms to 
the criteria contained in the DSM-IV obviates the need for 
further discussion of additional claimed in-service 
stressors.  In the absence of a current disability a 
preponderance of the evidence is against the claim for 
service connection for PTSD.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).

II.  Prostate Disorder

Initially, the Board notes that there has been no assertion 
of combat in regard to the issue of entitlement to service 
connection for a prostate disorder.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) are not applicable.  

The Board finds that service connection for a prostate 
disorder is not warranted.  The evidence establishes that the 
appellant does not have a prostate disorder.  

Initially, as noted in the June 2005 VA examination report, 
service medical records show that the appellant was treated 
for chronic prostatitis with antibiotics during service.  For 
example, a July 1973 record notes signs of prostatitis.  In 
February 1975, the assessment was nonspecific urethritis.  
The prostate was noted to be mildly tender in March 1975.  An 
August 1975 record notes a history of painless milky urethral 
discharge.  The impression was rule out chronic prostatitis.  
On urological examination, a history of recurrent chronic 
prostatitis was noted.  The January 1977 separation 
examination report shows that the genitourinary system was 
normal.  

On VA examination in June 2005, the diagnosis entered was no 
evidence of prostatitis.  The report notes that the appellant 
reported that he had had no recurrence of prostatitis since 
service and had not required antibiotics for his prostate 
gland.  The examiner stated that there had been no recurrence 
of the in-service prostatitis and no history of recurrence 
and no chronic prostate disorder.  The Board acknowledges the 
appellant's contentions regarding the cause of his in-service 
prostate problems, as noted in his November 2003 statement in 
support of the claim.  (pgs. 6-7).  Absent a current 
disability, however, service connection is not warranted.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

The preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied.  

III.  Bilateral Knee Disorder

Initially, the Board notes that there has been no assertion 
of combat in regard to the issue of entitlement to service 
connection for a bilateral knee disorder.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.  

The appellant asserts that he has a bilateral knee disorder 
related to service.  The Board finds that service connection 
is not warranted for a right or left knee disorder.  

Examination reports, to include the February 1964 service 
entrance examination report, as well as reports dated in 
October 1966 and May 1967, show that the lower extremities 
were normal.  Treatment records, dated in April 1974, reflect 
complaints of pain in the right knee after playing a sport 
the day before.  The impression was sprain of the medial 
collateral ligament.  The records reflect that x-ray 
examination of the right knee showed osteochondroma of the 
posterior right knee.  The January 1977 separation 
examination report shows that the lower extremities were 
normal.  On the accompanying medical history, he denied 
having or having had a trick or locked knee.  

An April 2004 computed tomography (CT) scan of the right 
lower extremity showed osteochondroma arising from the 
posterior aspect of the proximal right tibial shaft.  The 
impression of a CT scan of the bilateral knees in March 2004 
was chondromyxoid fibroma of the upper right tibia posterior, 
medially.  An August 2004 VA treatment record shows an 
assessment of "Patellar femoral pain syndrome:  Donjoy 
braces for both knees."  

On VA examination in June 2005, the diagnoses included benign 
osteochondroma of the right knee with no functional 
impairment and patellofemoral pain syndrome of the right 
knee.  The examiner stated that it was not likely that the 
benign osteochondroma of the knee that was present during 
service caused any chronic knee disorder.  The examiner added 
that the right knee pain was more likely due to 
patellofemoral syndrome, unrelated to the osteochondroma.  
The Board notes that the examiner reported that range of 
motion the right knee revealed extension of the right knee to 
0 degrees and that flexion was muscularly resisted at 110 
degrees on the first attempt with pain at that point.  The 
examiner noted that on repeat attempts, there was muscular 
resistance at 90 degrees.  The examiner stated that he did 
not feel that this was the end point of the appellant's 
flexion.  

In regard to the left knee, the Board notes that there are no 
in-service complaints, findings, or diagnosis of a left knee 
disorder.  The Board notes that the appellant is 


competent to report his symptoms.  He is not, however, a 
medical professional and his opinion is not competent in 
regard to matters requiring medical expertise.  In this case, 
his statements do not constitute competent medical evidence 
in regard to diagnosis and/or etiology.  Espiritu v. 
Derwinski, 2 Vet. App.  492, 494- 95  (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  To the extent that the appellant has asserted 
that he sustained injuries to his knees playing sports during 
service, as noted in his September 2003 claim, the Board 
acknowledges the in-service right medial collateral ligament 
strain.  There is however, no reference to a left knee 
injury.  Regardless, the lower extremities were normal at 
separation tending to establish that any in-service injury 
resolved and did not result in a chronic knee disorder.  
While an October 2005 VA treatment record notes that there 
was a possibility that multiple injuries sustained playing 
intramural sports during service could cause knee pain, the 
opinion is speculative and does not establish a relationship 
between any current right or left knee disorder, to include 
patellafemoral pain syndrome.  The Board has accorded more 
probative value to the June 2005 VA examiner's opinion to the 
effect that it was not likely that the benign osteochondroma 
of the right knee shown in service caused any chronic knee 
disorder.  That examiner reviewed the claims file, and 
provided a complete rationale for the opinions provided.  The 
Board finds that the most probative evidence establishes that 
neither a right knee disorder nor a left knee disorder is 
related to service.  

The Board notes that the August 2004 record also reflects the 
appellant's complaints that bilateral knee pain aggravated 
his back pain and that back pain aggravated his knee pain.  
At this time, however, the appellant is not service connected 
for a back disorder.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for PTSD is denied.  

Service connection for a prostate disorder is denied.  

Service connection for a bilateral knee disorder is denied.  



REMAND

The appellant asserts that he has a back disability related 
to service.  In his September 2003 claim, he asserted that he 
sustained a back injury during service in 1968.  In a 
November 2003 statement in support of the claim, essentially, 
he stated that he had a back disability as a result of going 
up and down metal ladders aboard ship during service.  

The Board notes that examination reports, to include the 
February 1964 service entrance examination report, as well as 
reports dated in October 1966 and May 1967, show that the 
spine and musculoskeletal system were normal.  A September 
1968 record reflects complaints of slight lower back pain for 
six months duration.  No history of trauma was noted, and 
physical examination was noted to be negative.  A September 
1972 record notes that he was involved in a motor vehicle 
accident two weeks earlier, at which time he was thrown from 
a jeep, sustaining a deep laceration along his left iliac 
crest.  The impression was open granulating wound, left 
flank.  On the accompanying medical history to the February 
1973 reenlistment examination, the appellant denied having 
arthritis and recurrent back pain.  The January 1977 
separation examination report shows that the spine and 
musculoskeletal system were normal.  On the accompanying 
medical history, he indicated that he had or had had 
recurrent back pain.  

The June 2005 VA examiner essentially opined that it was not 
at least as likely as not that the appellant's lumbar spine 
multilevel degenerative disc disease was related to the one 
isolated incident of treatment during service, noting no 
ongoing records creating a nexus between the in-service 
episode and the current lumbar spine disability.  

In a VA Form 21-4142, received in December 2003, the 
appellant indicated that he had treatment for sciatica 
between 1977 and 1981.  His May 2004 notice of disagreement 
notes treatment for his back from 1977 to 1981 by the 
"Public Health Service (Army Corps of Engineers)."  In 
February 2004, the AOJ requested treatment records for the 
relevant period from the U.S. Public Health Service.  No 
response to the request has been received and the records of 
treatment have not been associated with the claims file.  The 
Board notes that in association with a February 2005 
statement, the appellant submitted a record, dated in May 
1981, from the U.S. Public Health Service, reflecting 
complaints of recurrent back pain.  The Board finds that 
further development is necessary in order to determine 
whether his back disability is related to service.  

In regard to hemorrhoids, the Board notes that examination 
reports, to include the February 1964 service entrance 
examination report, as well as reports dated in October 1966 
and May 1967 show that the anus and rectum were normal.  An 
October 1971 record of treatment notes external hemorrhoids 
for two days, and pain with prolonged sitting was noted.  The 
January 1977 separation examination report shows that the 
anus and rectum were normal.  

The Board notes that the June 2005 VA examination report 
notes no hemorrhoids were appreciated on digital rectal 
examination.  In correspondence received in January 2006, the 
appellant stated that an August 11, 2005 renal ultrasound 
examination, conducted at the John Cochran VA Medical Center 
(VAMC), showed internal hemorrhoids.  This record has not 
been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the U.S. 
Army Corps of Engineers and/or the U.S. 
Public Health Service, and make another 
request for the treatment records, 
dated from 1977 to 1981, to include 
those pertinent to a back disorder or a 
knee disorder.  The request and any 
records obtained in association with 
the request for the records should be 
associated with the claims file.  

2.  The AOJ should obtain any relevant 
VA treatment records, to include an 
August 11, 2005 renal ultrasound 
report, from the John Cochran VAMC, 
that have not been associated with the 
claims file.  Any pertinent records 
obtained should be associated with the 
claims file.  

3.    Then the AOJ should schedule the 
appellant for a VA examination to 
determine whether the appellant has 
hemorrhoids.  The claims file should be 
made available in conjunction with the 
examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
conducted in order to determine whether 
the appellant has internal or external 
hemorrhoids.  The AOJ should request 
that, if hemorrhoids are identified, 
the examiner provide an opinion in 
terms of whether it is at least as 
likely as not that hemorrhoids are 
related to service.  A complete 
rationale should accompany all opinions 
provided.  

4.  In light of the above, the claims 
should be readjudicated.  If the 
benefits sought on appeal remain 
denied, a supplemental statement of 
the case should be issued and the 
appellant afforded a reasonable time 
in which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


